 


114 HR 377 IH: Homemade Firearms Accountability Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 377 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Honda (for himself, Mr. Hastings, Ms. Kelly of Illinois, Mr. Danny K. Davis of Illinois, Mr. Conyers, Mr. Lowenthal, Ms. Schakowsky, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 44 of title 18, United States Code, to require homemade firearms to have serial numbers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homemade Firearms Accountability Act of 2015. 2.Requirement that homemade firearms have serial numbers (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 923 the following: 
 
923A.Serial numbers for homemade firearms 
(a)RequestA person who has attained 18 years of age and desires to make a firearm, or obtain a unique serial number or other identifying mark for a firearm made by the person after 1968, may request a licensed dealer to issue a unique serial number or other identifying mark for the firearm, which request shall describe the firearm involved, and state whether the firearm will be (or is) a handgun. (b)Consideration (1)Treatment of request as transfer proposalA request made of a licensed dealer pursuant to subsection (a) with respect to firearm shall be treated as a proposed transfer of the firearm from the licensed dealer to the applicant, for purposes of section 922(t) of this title and section 103 of the Brady Handgun Violence Prevention Act. 
(2)Issuance of serial numberA licensed dealer may issue to an applicant a unique serial number and identifying mark for a firearm pursuant to such a request if, applying paragraph (1) of this subsection to the request, section 922(t) or other law would not prohibit the licensed dealer from transferring the firearm to the applicant. (3)Fee authorityA licensed dealer may charge an applicant a fee for each serial number and identifying mark assigned and issued under this section, in an amount that is not more than the actual costs associated with assigning and issuing the serial number and identifying mark, and a fee for contacting the national instant criminal background check system with respect to the applicant. 
(c)Prohibitions; requirements 
(1)Ban on making firearm before obtaining serial numberIt shall be unlawful for any person, in or affecting interstate or foreign commerce, to make a firearm, unless the person has obtained a serial number and identifying mark for the firearm under this section. (2)Ban on possession or transfer of firearm without serial numberIt shall be unlawful for any person, in or affecting interstate or foreign commerce, to possess or transfer a firearm made by the person after 1968, unless— 
(A)a serial number and identifying mark for the firearm has been issued under this section; (B)within 10 days after the issuance, the serial number and identifying mark is stamped on or otherwise permanently affixed to the firearm; and 
(C)if the firearm is made from polymer plastic, 3.7 ounces of material type 17–4 PH stainless steel, on which the unique serial number or identifying mark is stamped or otherwise permanently affixed, are embedded within the plastic. (3)ExceptionsThis subsection shall not apply to— 
(A)a firearm to which a serial number has been assigned pursuant to section 923 of this title or chapter 53 of the Internal Revenue Code of 1986; or (B)a licensed manufacturer. 
(d)Administrative provisionThe Attorney General shall maintain, and make available on request, information on— (1)the number of serial numbers and identifying marks issued under this section; and 
(2)the number of arrests for violations of this section.. (b)PenaltiesSection 924(a) of such title is amended— 
(1)in paragraph (5), by adding at the end the following: For purposes of this paragraph, the issuance of a serial number and identifying mark for a firearm in violation of section 923A shall be considered a transfer of the firearm in violation of section 922(t).; and (2)by adding at the end the following: 
 
(8)Whoever knowingly violates section 923A(c) shall be fined under this title, imprisoned not more than 6 months (or, if the firearm involved in the violation is a handgun, 1 year), or both.. (c)Clerical amendmentThe table of sections for chapter 44 of such title is amended by inserting after the item relating to section 923 the following: 
 
 
923A. Serial number requirement for homemade firearms.. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2016.  